      Case 18-07072            Doc 48    Filed 04/22/21 Entered 04/22/21 16:04:29                     Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                    Northern District of Illinois, Eastern Division

IN RE: Anthony E Kimbrough                                )             Chapter 13
                                                          )             Case No. 18 B 07072
        Debtor(s)                                         )             Judge David D. Cleary

                                                 Notice of Motion

    Anthony E Kimbrough                                                 Debtor Attorney: David M Siegel
    6202 S Langley Ave Apt 1                                            via Clerk's ECF noticing procedures
    Chicago, IL 60637




On May 03, 2021 at 1:00 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
    To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Friday, April 23, 2021.


                                                                        /s/ MARILYN O. MARSHALL
                                                                        MARILYN O. MARSHALL, TRUSTEE
                 Case 18-07072             Doc 48     Filed 04/22/21 Entered 04/22/21 16:04:29                     Desc Main
                                                        Document Page 2 of 2

                                                     United States Bankruptcy Court
                                                  Northern District of Illinois, Eastern Division

          IN RE: Anthony E Kimbrough                                    )              Chapter 13
                                                                        )              Case No. 18 B 07072
                   Debtor(s)                                            )              Judge David D. Cleary

                                    Motion to Dismiss Case for Failure to Make Plan Payments

          Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed , pursuant to 11 U.S.C. §1307 [c]
          [6], stating:

          On March 12, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
          June 04, 2018, for a term of 36 months with payments of $550 .00.

          The status of the debtor's plan is:   Current Month         Cash Due          Cash Received       Payment Default
                                                      37              $17,757.27         $16,576.72            $1,180.55

          A summary of the 12 most recent receipt items is set forth below:            Report Date: 04/22/2021
                                                                                       Due Each Month: $550.00
                                                                                       Next Pymt Due: 05/11/2021

              Date    Ref Num                   Amount                        Date    Ref Num                    Amount
WHY01574840918W-ADVANTAGE
          09/25/2020       SALES                 $253.85        WHY01574841002W-ADVANTAGE
                                                                          10/09/2020       SALES                  $253.85
WHY01574841016W-ADVANTAGE
          10/23/2020       SALES                 $253.85        WHY01574841030W-ADVANTAGE
                                                                          11/06/2020       SALES                  $253.85
WHY01574841113W-ADVANTAGE
          11/20/2020       SALES                 $253.85        WHY01574841127W-ADVANTAGE
                                                                          12/04/2020       SALES                  $253.85
WHY01574841211W-ADVANTAGE
          12/18/2020       SALES                 $253.85        WHY01574841224W-ADVANTAGE
                                                                          12/31/2020       SALES                  $253.85
WHY01574840108W-ADVANTAGE
          01/15/2021       SALES                 $253.85        WHY01574840122W-ADVANTAGE
                                                                          01/29/2021       SALES                  $253.85
WHY01574840205W-ADVANTAGE
          02/12/2021       SALES                 $253.85        WHY01574840219W-ADVANTAGE
                                                                          02/26/2021       SALES                  $253.85

          WHEREFORE, the Trustee prays that this case be dismissed , and for any and all other relief this court deems just and proper .

          Office of the Chapter 13 Trustee                                             /s/ MARILYN O. MARSHALL
          224 S Michigan Ave                                                           MARILYN O. MARSHALL, TRUSTEE
          Ste 800
          Chicago, IL 60604
          (312)431-1300
